MATTER OF H—

In DEPORTATION Proceedings
A-8523020
Decided by Board August 22, and October 13, 1960
Ineligible to citizenship—Exemption from military service—Effect of subsequent service in armed forces.
(1)

Bar to citizenship imposed by section 315 of Immigration and Nationality

Act against alien who obtained exemption from military service in ID54 wao

not removed by his subsequent volunteer service in armed forces during
peacetime period, 1956-58.
(United States v. Hoetiger, 273 P.2d 760, distinguished.)
(2) Termination of deportation proceedings to permit filing petition for naturalization will not be authorized where respondent's purpose is to obtain
review by the naturalization court of the findings made in the deportation
proceeding. Respondent has remedy available under section 10 of the Administrative Procedure Act to obtain judicial review of the deportation
order.
CHARGE •
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
at entry as an alien who was ineligible to citizenship (section
212(a)(22); 8 U.S.C. 1182(a)(22)).

BEFORE THE BOARD

(August 22, 1960)
DISCUSSION: On February 8, 1960, the Board dismissed rerespondent's appeal from a decision of the special inquiry officer
holding him deportable and denying voluntary departure. The
alien seeks termination of proceedings, contending that he is not
ineligible for United States citizenship for having filed Forms
SSS-130 and S-1120. As a result of filing these forms the Selective
Service authorities placed him in class IV—C, an alien exempt from
military service. Respondent later served two years in the United
States Army. Counsel rests his motion for reopening and reconsideration on Ceballos v. Shaughnessy, 352 U.S. 599 (1957), and
United States v. Hoellger, 273 F.2d 760 (C.A'. 2, 1960).
Respondent, a native and citizen of Switzerland, was admitted to
the United States for permanent residence as a quota immigrant on
August 10, 1953. On May 19, 1954, he executed the forms referred
106

to above requesting exemption from military service. There has

not been any suggestion that respondent did not comprehend the
meaning and significance of the forms. He has testified that he
served in the Swiss army in 1952, and, as a Swiss citizen, was not
permitted to enter the armed forces of any other country. He
consulted an official of the Swiss Legation in Washington, p.c., and
was advised to claim exemption under the treaty between Switzerland and the United States. At that time treaty aliens were no
longer exempted from service in the Armed Forces of the United
States,1 and there is no contention that this case is governed by
Moser v. United States, 341 U.S. 41, 46 (1951).
Respondent remained in class IV—C until he requested induction
into the armed forces on March 22, 1956, and was inducted into the
army on June 19, 1956. He served honorably for two years until
June 18, 1958, including a period of active duty abroad. He was
placed in reserve status thereafter for a period of four years. Exhibit 6 indicates that the terminal date of his reserve obligation is
June 1R, 1962.

The respondent testified that after he entered the army and before he was transported overseas, the Swiss Army Sixth Division
court-martialed him in absentia for his service in the United States
Army and sentenced him to three months' imprisonment and the
costs of the court-martial. He testified further that on January 4,
1958, while he was in Europe, he had his court-martial proceedings
in Switzerland reopened. He succeeded in having the proceedings

suspended or dismissed, because respondent and the court believed
that he was going to become an American citizen within a reasonable time. He testified that he fears if he is returned to Switzerland, not having become a United States citizen, he would be
again court-martialed for having served in the United States Armed
Forces.
Respondent completed his two year service in the United States
-

Army while he was in Germany. He applied for separation from
active duty status while overseas, in order to spend some time in
Sweden with the family of his fiancee, now his wife. He was married in Sweden, and his wife was admitted to the United States for
1 Section 101(a) (19), Immigration and Nationality Act; 8 U.S.C. 1101(a)
(19) : The term 'ineligible to citizenship,' when used in reference to any individual, means notwithstanding the provisions of any treaty relating to military service, an individual who is, or was at any time, permanently debarred
from becoming a citizen of the United States under section 3(a) of the SeleCtive Training and Service Act of 1940, as amended (54 Stat. 885; 55 star.
844), or under section 4(a) of the Selective Service Act of 1948, as amended
(62 Stat. 605; 65 Stat. 76), or under any section of this Act, or any other
Act, or under any law amendatory of, supplementary to, or In substitution for,
any of such sections or Acts." (Emphasis added.)

107

permanent residence and is now living with him in this country.
She testified on August 24, 1959, that she was expecting the birth
of a child.
Counsel contended that respondent's reentry on September 10,
1958, did not constitute an "entry," because he returned to the
United States under military orders. We sustained the special inquiry officer's holding that respondent made an entry for immigration purposes.
The principal contention made by counsel at this time is that respondent has never been "effectively relieved" from military service
under section 315(a) of the Immigration and Nationality Act. 2
CounselbmitardMy19,60iectngrspod
to report for further duty as a member of the United States Army
Reserve at Fort Riley, Kansas, for the period July 3, 1960, to
July 17, 1960.
There has been abundant litigation concerning applications of
aliens in the United States for exemption from military service.
There are only a few court cases where, following such application,
the alien actually served in the Armed Forces of the United
States. We have had a number of such cases, however. Matter
of S—, 7-561 (B.I.A., Aug. 29, 1957), concerned a Swiss citizen
in much the same position as respondent. He claimed exemption
from military service and later was granted voluntary departure
from the United States, and returned to Switzerland. He succeeded
in reentering the United States from Switzerland, and testified that
the consul in Switzerland told him that if lie were willing to go into
the service now "it would be all right." He served in the United
States Army from March 5, 1956, until September 1, 1956, at which
time he was honorably discharged from military service as "an
alien without legal residence in the United States." He was made
the subject of deportation proceedings, and the Board held that the
alien was excludable for being ineligible to citizenship at the time
of his last entry, and barred from citizenship by section 315 of the
Immigration and Nationality Act, stating:
It is the administrative position that an alien who obtained exemption froM
-

military service on the ground of alienage is not ineligible to citizenship unho
thereafter served honorably in the Armed Forces of the United States between September 1, 1939, and December 31, 1946 (during World War H,
der section 515 nor 101(a) (19) of the Immigration and Nationality At if

3 Section 315(a), Immigration and Nationality Act; 8 U.S.C. 1426(a)
: "Notwithstanding the provisions of section 405(b), any alien who applies or has
applied for exemption or discharge from training or service in the Armed
Forces or in the National Security Training Corps of the United States on
the grounds that he is an alien, and is or Was relieved or discharged from

such training or service on such ground, shall be permanently ineligible to
become a citizen of the United States. (Emphasis added.)
108

thereby coming within the provisions of section 529 of the Iinuagratiou and
Nationality Act), or became eligible for the benefits of the Act of June 30,
1953 (Public Law 86, 83d Cong., 1st Sess.), by active service in the Armed
Forces of the United States between June 25, 1950, and July 1, 1955. The
respondent who served in the United States Army between March 5, 1958,
and September 1, 1956, is not eligible for naturalization on the basis of his
military service.
.. . The subsequent military service of the respondent from March 1956 to
September ltrati Goes not relieve him hum the consequences of his act, inasmuch as Congress has not seen fit to declare that by virtue of such service
the respondent would thereby become eligible for naturalization. . . .

We said in Matter of 8—, supra, that court decisions do not appear to be uniform concerning whether the Moser decision has been
superseded by section 315 of the Immigration and Nationality Act
and whether this section had retroactive effect. Similarly, court
decisions are not uniform as to whether subsequent service in the
armed forces relieves the alien of his "permanent ineligibility" to
become a United States citizen. There is a lot of discussion in cases
where tho alien did not actually serve_
We find two cases where
naturalization was denied to a petitioner in the armed forces: In re
Derail, 160 F. Supp. 531 (D.C. Cal., 1957), and In re Elken's Petition, 161 F. Supp. 823 (D.C. N.Y., 1958).
We find three cases where the alien actually served in the armed
forces following an application for exemption, and his petition for
naturalization was granted: United States v. Hoellger, 273 F.2d
760 (C.A. 2, 1960)

Petition for Naturalisation of Felleson, 169

F. Supp. 471 (D.C. Ill., 1958) ; and Petition of Ahrens, 138 F. Supp.
70 (D.C. N.J., 1956).3
The alien relies on United States v. Hoellger, supra, wherein the
facts are similar to those now before us, except that Hoellger
served after induction, whereas respondent served after volunteering. Hoellger was a German citizen who was classified IV-C by his
draft board on September 11, 1952, cut Its own initiative. On
May 13, 1954, his draft board, again acting on its own initiative,

sent him an application for exemption which he filled out and returned. His IV-C classification was continued until February 9,
1955, when his draft board reclassified him I-A, because of abrogation of the treaty with Germany. Hoellger was inducted April 18,
1955, served his full term and received an honorable discharge on
April 6, 1957. The parties agreed that his eligibility for citizenship was to be determined by section 315 (a) of the Immigration and
Nationality Act. The court stated that when Congress used the
words in this section "relieved from service" it meant "effectlivek

relieved":
3

Petition of Ahrens, supra, is unlikely to be a precedent and Is included

here only fur the !sake of completeness. It is unique on its facts and also in

its grant of citizenship on those facts.
109

. . An alien who has actually served in the Armed Forces under compulsion of the executive branch of the Government cannot be said tc have been
effectively relieved from service. Moreover, the cases the Government cites
do not support the proposition that under section 315(a) eligibility for citizenship is lost despite the fact of military service resulting from involuntary
induction....
In view of the above we hold that appellee was not relieved from service
within the moaning of section 315(a) ; and we also point out that the principle of "elementary fairness" suggested in Moser v. United States, 1951, 341
U.S. 41, 47, 71 S.Ct. 553, 95 L.Ed. 729, may well be applicable here.

Petition for Naturalization, of Felleson,, supra, concerned a Swedish alien who made a claim of exemption on May 8, 1951, during
the Korean War, asserting that filing this application was the only
way he knew to obtain permission to visit his dying mother in
Sweden. After his mother's death he volunteered, and "someone,"
not identified in the record, wrote "Cancelled" 4 across his exemption application, said the court. On April 1, 1952, Felleson was
inducted into the United States Armed Forces and served two
years, including combat action in Korea. The court reviewed the

draft legislation, including the World War I enactments, and quotes
Moser, supra, that Congress gave the alien "a choice of exemption

and no citizenship, or no exemption and citizenship." The court
stated that the Selective Service laws and regulations have never
dealt with the situation, of an alien who applied for exemption and
later became available for nwilitary service, either through his volun-

tary choice or because of a change in the statute or regulations.
The court said:
The picture is quite different, however, when the alien actually has become a member of the armed forces. It is utterly incongruous to suppose
that a person who in fact has worn the uniform and has performed military
functions should be denied the naturalization boon because of a relinquished
exemption claim. A distinction doubtless could be made if Immunity was
enjoyed during hostilities and the military involvement took place after the
shooting stopped. Cf. United. States v. Keavny, supra.
But it seems that
when the military duty was undertaken under reasonably comparable conditions, the del:dal of citizenship benefits to a combat veteran cannot be justified in logic or equity or ou the basis of legislative intent. Under such circumstances it might' well be found that the applicant was not relieved from
military obligations and that under the injunction of section 315 of the 1952
Act his access to naturalisation benefits thus is not foreclosed. . .

The court cited cases, including rulings under World War I legislation, and found, in addition, that Public Law 86 granting naturalization to aliens who served in the United States Armed Forces for
at least 90 days between June 1950 and July 1, 1955, created benefits for Fellesort, even though the law had expired before his peti4 A similar notation appears on exhibit 4 of the present record: "Cancelled,
6116/54, John L. Mokersky," the signature being that of the Chairman, Selective Service Board 102, Michigan.

110

tion was presented. The court declared that the military service,
coupled with the legislative dispensation, extinguished the perpetual
debarment from naturalization benefits, and granted the petition.
Here is the weakness in respondent's case, and we pointed to the
same flaw in Matter of 8—, supra. He did not serve within the
time provided by Congress in Public Law 86.
In re Cerati, 160 F. Supp. 531 (D.C. Cal., 1957), is one of the
two cases cited by lioellger where naturalization was denied to a
petitioner in the armed forces. The court suggests that Cerati was
"active" in seeking release from military service, and his term of
service resulted from voluntary induction at a time when it suited
his own convenience, not at a time chosen by his local board: "In
contrast Hoellger served without protest at a time and under circumstances chosen for him by his local board" (footnote 2, p. 762).
In re Elken's Petition, supra, probably turned, on the fact that
the alien was effectively relieved from military service during the
time the United States was engaged in the war in Korea, and was
not inducted until nearly four years after he made application for
exemption, at a date when this country was not actively at war.
There is a group of cases wherein the courts granted citizenship,
even though the petitioner had filed an application for exemption
from military service and never served in the armed forces. The
rationale for the grant varies from case to case. Felleson, supra,
refers to Kiviranta and Caputo, infra, as "rejected by an overwhelming array of authorities." This group seems to be the minority view: Petition, of Caputo, 118 F. Supp. 870 (D.C., 1954); Kirviranki v. Brownell, 141 F. Supp. 435 (D.C., 1956) ; United States v.
Bazan, 228 F.2d 455 (C.A. D.C., 1955) ; Application of Mirzoeff,
253 F.2d 671 (C.A. 2, 1958).
Petition of Kutay, 121 F. Supp. 537 (D.C. Cal., 1954) ; Petition
of Berini, 112 F. Supp. 837 (D.C. N.Y., 1953) (held, alien had no
knowledge under Moser rule) ; Petition of Gourary, 148 F. Supp.
140 (D.C. N.Y., 1957) (held, Austrian alien enemy given wrong
classification by draft board) ; Petition of Zunnsteg, 122 F. Supp.
670 (S.D. N.Y., 1954) (held, German enemy alien never made application for exemption) ; Petition of Sally, 151 F. Supp. 888 (D.C.
N.Y., 1957) (held, under Moser, alien had no knowledge); Petition
of Pianos, 152 F. Supp. 456 (D.C. N.J., 1057) (hold, under Moser,

alien had no knowledge) ; Petition of Ajlouny, 77 F. Supp. 327
(D.C. Mich., 1948).
In each of the following GA SPS the alien was not granted naturalization. He applied for exemption from service, although in many
of them he attempted, following his original application, to volunteer, and was rejected as physically unfit : Jubran v. United States,
255 F.2d 81 (C.A. 5, 1958) (held, the alien "enjoyed the exemption
111

for a year") ; In re Skender's Petition, 248 F.2d 92 (C.A. 2, 1957) ;
United States v. Kenny, 247 F.2d 139 (C.A. 2, 1957) (application
for exemption was made during Korean 'War; withdrawal of request for exemption was nut until May 1955) ; Vetasyuez v. United
States, 139 F. Supp. 790, affd. 241 F.2d 126 (C.A. 2, 1957) (Local
Board Memo No. 112 was amended to permit a persort situated as
was petitioner to remove some of the stigma, but not the disability,
by volunteering for induction) ; Machado v. McGrath ; 193 F.2d 706
(C.A. D.C., 1951), cert. den. 342 U.S. 948 (1052) (Circuit•Court
states that request for induction by aliens who filed 301 should be
made in an "Application for Voluntary Induction." "Draft boards
were instructed not to surrender DSS Form 301. They were advised
that the effect to be given Form 301 when followed by Form 165

was a matter to be determined by the courts. A notation to this
effect was to be typed on the face of each Form 165 prior to the
applicant's signature.") ; Benzian v. Godwin, 168 F.2d 952, 956-7
(C.A. 2, 1948), cert. den. 335 U.S. 886 (1048) ("disability outlives
the repeal of the Act") ; Petition of Cuozzo, 235 F.2d 184 (C.A. 3,
1956) (contains the much quoted dictum, "If, as has been suggested,
administrative practice has been to refrain from insisting upon denial of citizenship to those aliens who do in fact serve their term
in the armed forces, that administrative practice cannot alter the
explicit direction of the statute"; this is dictum, because CUOZ7,0 did
not serve) ; Ballester Pans v. United States, 220 F.2d 399 (C.A. 1,
1955), cert. den. 350 U.S. 830 (section 315 constitutes "an absolute
bar to citizenship") ; Brunner v. Del Guercio, 259 F.2d 583 (C.A. 9,
1958) (Swiss national; no final decision) ; Brownell v. Rasmussen,
235 F.2d 527 (C.A. D.C., 1956), cert. dismissed 355 U.S. 859 ("and
our decision in Machado v. McGrath, supra, also makes it clear that
appellee's action in offering himself for induction while the war was

still going on does not overcome the effect of his earlier application
for relief") ; Kahook v. Johnson, 273 F.2d 413 (CA. 5, 1960) ("He
enjoyed his deferment for seven months"; "The statute inexorably
attached the disqualification"; "The bar which is imposed by the
statute cannot be raised by the courts") ; Mannerfrid v. United
States, 200 F.2d 730 (C.A. 2, 1952), cart .den. 345 U.S. 918; Petition
for Coronado, 132 F. Supp. 419; Petition of Miranda, 111 F. Supp.
481 (D.C. N.Y., 1953) ; Petition of Mauderli, 122 F. Supp. 241
(D.C. Fla., 1954) ; Petition of Bergin, 173 F. Supp. 883 (D.C. N.J.,
1959) (curl quoted Fe/Zesufl with approval and distinguished it
from Bergin); Petition of Burky, 161 F. Supp. 736 (D.C. N.Y.,
1958) (Swiss national) ; United States ex rel. Rosio v. Shaughnessy,
134 F. Supp. 217 (D.C. N.Y., 1955) (exclusion case; alien found
excludable under section 212(a) (22), 8 U.S.C. 1182(a) (22), as
"alien ineligible to citizenship"); Petition of Carvajal, 154 F. Supp.
112

626 (D.C. Cal., 1957) ; SchAnded, v. Landon, 133 F. Supp. 305 (D.C.
Mass., 1955).
Regarding respondent's Swiss court-martial, a similar contention
was made in Petition of Fleischmann, 141 F. Supp. 292 (D.C. N.Y.,
1956). A citizen of Switzerland signed a Form 301 on August 2,
1942, and later petitioned for naturalization alleging "duress." The
duress, said the court, consisted of the fact that petitioner, like all
Swiss citizens under 40 years of age, was subject to court martial
-

or imprisonment under the Swiss Federal Military Penal Code providing for imprisonment for a Swiss citizen entering foreign military service without the permission of the "Federal Council." The
court ruled that Moser did not apply and held that even if this
constituted duress, there was no reason why it should relieve him
of the burden of having chosen exemption. The petition was denied. Fleischmann did not serve at any time, of course, as did
respondent.
Respondent was "effectively relieved" from military service for a
period of two years. This is not a case where he was relieved from

service until a period of active military hostilities had ceased. However, the alien delayed his induction.until he had made up his mind
that it was his intention to remain in the United States permanently,
and until it was convenient for him to serve. As the court stated in
Cerati, nothing in the statute "would indicate that the Congress
intended that an exempted alien may regain his eligibility for citizenship by service in the armed forces at such time as he sees fit.
. . . The facts in this case show that petitioner deliberately and
consciously elected to take the step which shut the door to future
citizenship."
Respondent did not serve at a time chosen by his draft board, as
did Hoellger, but at a time chosen by himself. He is not a combat
veteran, as was Felleson, who served within the time indicated by
Congress in Public Law 86.
Certainly, this discussion indicates that there is authority on both
sides. It is the view of this Board that, because Congress did not
extend the benefits of the Act of June 30, 1953 (Public Law 86, 83d
Cong., 1st Sess.) to persons serving in the armed forces after July 1,
1055, Congress did not intend that military service during peacetime, following an application for exemption from military duty,
would make the applicant eligible for naturalization. Being ineligible for citizenship, respondent is mandatorily excludable. There
is no good reason to deport respondent, who has served honorably
in the armed forces of two countries, and who now has a family in
this country. He should be allowed the privilege of voluntary
departure.
113
654377-63-9

Order: It is ordered that the respondent's motion for reconsideration and reopening be denied.
It is further ordered that the order of the special inquiry officer
of October 13, 1959, be and is hereby withdrawn.
It is further ordered that the alien be permitted to depart from
the United States voluntarily without expense to the Government,
to any country of his choice, within such period of time, and under
such conditions as the officer-in-charge of the district deems appropriate.
It is further ordered that if the alien does not depart from the
United States in accordance with the foregoing, the ,order of deportation be reinstated and executed.
BEFORE THE BOARD

(October 13, 1960)
DISCUSSION: On August 22, 1960, this Board denied respondent's motion to withdraw the order of deportation and for a reopening. In denying that motion we reviewed the applicable laws
and judicial authorities. We concluded that respondent is not
eligible for naturalization, according to the weight of authority,
and we are bound by the demonstrated Congressional intent. He
was, therefore, deportable at time of entry. We indicated, however,
that there are court decisions on both sides, that respondent has

served honorably in the armed forces of two countries, and now
has a family in the United States. We withdrew the order of deportation arid granted him voluntary departure.
Counsel states that a private bill was introduced in Congress in
respondent's behalf on August 23, 1960, which, if enacted, will
terminate proceedings and permit respondent to proceed toward
naturalization. Counsel requests that the present proceedings be

terminated for the limited purpose of permitting respondent to file
his petition for naturalization in the United States District Court
at Detroit, Michigan, and to have such petition heard and finally
determined by the Court, citing Matter of B—, 6-713 (1955). and
Matter of T—, 7-201 (1956).
The Board has the authority to take the action requested by counsel,-but the authority has been sparingly exercised in accordance
with the Attorney General's decision in Matter of B—, supra (Dec.
7, 1955). Counsel desires adjudication by the United States courts
of the order of deportation and the Board's order, but it is uncoos
sary to terminate proceedings to obtain this review. An action may
be instituted pursuant to section 10 of the Administrative Procedure
Act, 60 Stat. 213, 5 U.S.C. 1009, and the general jurisdictional provision of the Immigration and Nationality Act of 1952, 66 Stat. 230,
8 U.U.C. 1329. See Geballos v. Shaughnessy, 352 U.S. 599 (1957),
114

footnote 1; SchZeich v. Butterfield, 252 F.24 191 (C.A. 6, 1058), oort.

den. 358 U.S. 814.
Section 10 of the Administrative Procedure Act, 5 U.S.C. 1009 (d),
provides that, to the extent necessary to prevent irreparable injury,
the "reviewing court . . . is authorized to issue all necessary and
appropriate process to postpone the effective date of any agency
action or to preserve status or rights pending conclusion of the review proceedings."
It is clear that respondent may repair to the courts for judicial
review, as the record now stands, even though the route is not yet
clear for a petition for naturalization. Under the circumstances, the
Board will deny the pending motion.
ORDER: It is ordered that respondent's motion for termination
of these proceedings for the limited purpose set forth above be and
is hereby denied.
It i8 further ordered that the request of the Immigration and
Naturalization Service to be represented at oral argument of this,
motion be and is hereby denied.

115

